Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 4225802).
With respect to claim 1, Suzuki et al. discloses a contact sensor (Fig 3) for detecting vibration in an external system (Abstract), said contact sensor comprising; a housing (item 1), an attachment device (item 1a) for mounting said contact sensor to the external system (column 2, lines 24-28), and a core assembly comprising an actuator (item 6), a transducer assembly (item 2), and a biasing device (items 7 and 8), said actuator being in contact with and between said housing and said transducer assembly (Fig 3), said transducer assembly being suspended between said actuator and said biasing device (Fig 3), wherein said biasing device is structured and disposed to bias said transducer against said actuator (Fig 3), wherein a vibration from the external system is transferred to said transducer assembly via said actuator (Fig 3).
With respect to claim 2, Suzuki et al. discloses the contact sensor as recited in claim 1 wherein said housing comprises an internal portion (Fig 3), wherein said core 
With respect to claim 3, Suzuki et al. discloses the contact sensor as recited in claim 2 wherein said housing further comprises a recess disposed within said internal portion thereof, said actuator being disposed at least partially within said recess (Fig 3).
With respect to claim 6, Suzuki et al. discloses the contact sensor as recited in claim 1 further comprising a core mount for mounting said core assembly to said housing (Fig 3, wherein the core is mounted to the housing via conductor 16 and springs 7 and 8).
With respect to claim 7, Suzuki et al. discloses the contact sensor as recited in claim 6 wherein said core assembly further comprises a base (item 1, inside face of housing), said biasing device being interconnected between said base and said transducer assembly (Fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 4225802) in view of Arseneault et al. (US 3382338).
With respect to claim 4, Suzuki et al. discloses the contact sensor as recited in claim 3.

Arseneault et al. teaches a piezoelectric contact sensor in which said actuator comprises a spherical configuration (item 32) disposed at least partially within said recess and in contact with said housing and said transducer assembly (Figs 1-2).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the spherical actuator of Arseneault et al. with the contact sensor of Suzuki et al. for the benefit of a non-deformable actuator to apply force to the transducer (column 2, lines 42-44).
With respect to claim 5, the combination of Suzuki et al. and Arseneault et al. discloses the contact sensor as recited in claim 4. Suzuki et al. discloses that said transducer assembly comprises a piezoelectric element (item 2).
With respect to claim 8, Suzuki et al. discloses a contact sensor (Fig 3) for detecting vibration in an external system (Abstract), said contact sensor comprising: a housing (item 1), said housing comprising an attachment device (item 1a) for mounting said contact sensor to the external system (column 2, lines 24-28), a core assembly comprising an actuator (item 6), a piezoelectric transducer assembly (item 2), and a biasing device (items 7 and 8), wherein said piezoelectric transducer assembly is suspended in isolation between said actuator and said biasing device (Fig 3), said actuator being disposed in contact between said housing and said piezoelectric transducer assembly (Fig 3), and wherein a vibration from the external system is transferred to said piezoelectric transducer assembly via said actuator (Fig 3).

Arseneault et al. teaches a piezoelectric contact sensor in which said actuator comprises a ball bearing (Figs 1-2, item 32).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the ball bearing actuator of Arseneault et al. with the contact sensor of Suzuki et al. for the benefit of a non-deformable actuator to apply force to the transducer (column 2, lines 42-44).
With respect to claim 9, the combination of Suzuki et al. and Arseneault et al. discloses the contact sensor as recited in claim 8. Suzuki et al. discloses that said housing further comprises a recess disposed within an internal portion of said housing, wherein said ball bearing is disposed at least partially within said recess (Fig 3).
With respect to claim 10, the combination of Suzuki et al. and Arseneault et al. discloses the contact sensor as recited in claim 9. Suzuki et al. discloses a core mount secured to said  internal portion of said housing and structured to mount said core assembly therein (Fig 3, wherein the core is mounted to the housing by the conductor 16 and springs 7 and 8).
With respect to claim 11, the combination of Suzuki et al. and Arseneault et al. discloses the contact sensor as recited in claim 10. Suzuki et al. discloses that said core assembly further comprises a base (item 1, inside face of housing), said biasing device being interconnected between said base and said piezoelectric transducer assembly (Fig 3).
With respect to claim 12, the combination of Suzuki et al. and Arseneault et al. discloses the contact sensor as recited in claim 11. Suzuki et al. discloses that said core .
Allowable Subject Matter
Claims 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest “said core mount comprising an externally threaded wall and a contact ledge, said contact ledge being in contact with a bottom surface of said base of said core assembly and said externally threaded wall being cooperatively structured to engage said threaded inner wall of said housing, wherein said transducer assembly is suspended in isolation between said actuator and said biasing device when said core mount is secured within said housing via cooperative engagement between said threaded inner wall of said housing and said externally threaded wall of said core mount” in combination with the remaining elements of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837